DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 1, filed 04 November 2021, with respect to claims 5-6 have been fully considered and are persuasive.  Therefore, the objections to claims 5-6 have been withdrawn. 

Applicant’s arguments, see Page 1, filed 04 November 2021, with respect to the § 112(a) rejections of claims 1-17 have been fully considered, but are not persuasive.  
Applicant argues that "[a] man [sic: person, see MPEP § 2141.03] of ordinary skill in the art… will easily understand the subject matter of claims 1 and 17” regarding the separation of system-related and structure-related contributions.
In response, the Examiner contends that a person of ordinary skill in the art, provided no written description in the specification to explain the disclosed equations, particularly Eq. 2, would not have easily understood how structure-related and system-related contributions are separated and distinguished.  However, in light of the claim amendments that have removed the concerning limitations from claims 1 and 17, such rejections are rendered moot.

Applicant’s arguments, see Page 1, filed 04 November 2021, with respect to the § 112(b) rejections of claims 6 and 16 have been fully considered, but are not persuasive.  
Given the amendment to claim 1, the rejection of claim 16 is not moot.  However, claim 6 has not been amended and thus this rejection is maintained.

Pages 1-2, filed 04 November 2021, with respect to claims 1, 4-6, 12, and 17 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1, 4-6, 12, and 17 have been withdrawn. 

Claim Objections
Claims 1, 7, and 17 are objected to because of the following informalities: 
On Line 5 of claim 1, the Examiner assumes that “measurements a known structure” should actually be --measurements on a known structure--.
On Lines 2-3 of claim 7, the Examiner assumes that “wherein fir first and second regions” should actually be --wherein first and second regions--.
On Line 21 of claim 17, the Examiner assumes that “values of the mixing factors” should have a period at the end of the line.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 6 recites “and (ii) one or more expected optical related contributions to an expected.” The claim is left incomplete.  Therefore, for purposes of examination, the Examiner assumes that it should read: --and (ii) one or more expected optical related contributions to an expected detected light.--

Allowable Subject Matter
Claims 1-5 and 7-18 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-5,7-16,18: None of the prior art of record, alone or in combination, teaches or discloses a method for determining one or more characteristics of an optical system configured to measure patterned structures, the method comprising:
 	performing, by the optical system, optical measurements on a known structure, wherein each optical measurement comprises concurrently illuminating a part of a first region of the known structure and a part of a second region of the known structure with a measurement spot and detecting light reflected from the known structure, wherein the first region differs from the second region; wherein the detected light comprises different fields that are mixed, wherein a manner in which the different fields are mixed are indicated by mixing factors; and
 	determining, based on the optical measurements, values of the mixing factors; wherein the values of the mixing factors are dependent on parameters of the optical system and are independent of details of the first and second patterns,
 	in combination with the rest of the limitations of independent claim 1.
Claim 17: None of the prior art of record, alone or in combination, teaches or discloses an optical system configured to measure patterned structures, the optical system comprises:
 	an optical measurement device configured to perform one or more optical measurements on a known structure, wherein each optical measurement comprises concurrently illuminating a part of a first region of the known structure and a part of a second region of the known structure with a measurement 
 	a processor that is configured to:
determine, based on the optical measurements, values of the mixing factors; wherein the  values of the mixing factors are dependent on parameters of the optical system and are independent of details of the first and second patterns,
 in combination with the rest of the limitations of independent claim 17.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 6 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896